DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 - The second instance of “a mixing chamber (22)” should be “the mixing chamber (22)”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 6, and 9-11, and those depending therefrom including claims 4, 5, 7, and 8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 – The claimed “the gas and abrasive mixture” lacks antecedent basis.  For the purpose of examination, the examiner will consider this to be “a gas and abrasive mixture.”  
Claim 1 - The claimed “while the liquid jets positioned in a set are at equal distances from an output of the abrasive jet under the same angle between the and wherein each liquid jet has the same angle as the other liquid jet in a set.”
Claim 1 - The claimed “they are positioned” is indefinite for use of the ambiguous pronoun “they.”  Since there are multiple nouns within a claim, the use of pronouns is indefinite for one cannot be certain for which noun the pronoun is referring back to.  For the purpose of examination, the examiner will consider “they” to be “the liquid jets.”
Claim 1 - The claimed “[the liquid jets] are positioned in a rotationally symmetric pattern around the tool axis or against each other with a common intersection of the liquid jet axes and the tool axis in a common channel before entering the mixing chamber in the flow direction” is indefinite.  It is unclear the extents of the “or” statement.  As best understood, there are certainly two statements within the “or” choice.
“they are positioned in a rotationally symmetric pattern around the tool axis”; or
“against each other with a common intersection of the liquid jet axes”
However, it’s unclear whether “and the tool axis [is] in a common channel before entering the mixing chamber in the flow direction” is included in the second statement.  For the purpose of examination, this statement will be considered part 
Claim 1 _ The claimed “the flow direction” lacks antecedent basis.  For the purpose of examination, the examiner will consider this “a flow direction.”  
Claim 1 - Applicant introduces “a common channel” three times in claim 1.  For the purpose of examination, the examiner will consider each of these to be the same channel and only the first appearance of the term to contain “a” while the others contain “the,” as in “the common channel.”  
Claims 2 and 3 - The claimed “the liquid jet” is indefinite since there are multiple liquid jets.  For the purpose of examination, this will be considered “a liquid jet of the two liquid jets.”  
Claim 6 - The claimed “the separated infeed channels” is indefinite as there is no mention of the infeed channels being separated.  This makes it unclear whether the previously claimed “infeed channels” are separated or if these are different infeed channels.
Claim 9 – The claimed “the common channel tapers in formed by an inserted jet” is indefinite, particularly regarding the claimed “in formed.”  It is unclear whether applicant is claiming the common channel’s tapering is formed by an inserted jet or the common channel is tapering and is formed by an inserted jet.  For the purpose of examination, the examiner will consider this to be “the common channel tapering 
Claim 10 – The claimed “characterized by the tapering output diameter being smaller than the diameter of the abrasive jet’s cylindrical section” is indefinite.  The “tapering output diameter” lacks antecedent basis.  It is also unclear whether this is an output of the previously mentioned “tapered” common channel” or a diameter 
Claim 11 – The claimed “the first one,” “the other liquid jet set, “the second set” lacks antecedent basis.  Applicant introduces “two sets of liquid jets,” so it stands to reason these refer to respective sets.  However, Applicant never establishes the names of the two structures (for example, a first set and a second set) and therefore there is a consistency issue that raises indefiniteness.  Finally, applicant has already introduced “at least one set of two liquid jets” in claim 1.  It is recommended that for claim 11, applicant modify the first set of liquid jets with, for example, “wherein the at least one set of two liquid jets comprises a first set of liquid jets and a second set of liquid jets,” and then use “the first set of liquid jets” and “the second set of liquid jets” to define these structures clearly.  For the purpose of examination, the examiner will consider the two sets of liquid jets to be part of the previously claimed “at least one set of two liquid jets”, and that “one set” and “the first one” referring to a first set while “the other liquid jet set” and “the second set” referring to a second set.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yie (US-4,478,368).
Regarding claim 1, Yie (US-4,478,368) discloses a multi-jet abrasive head containing a mixing chamber (50) equipped with infeeds (77) of the gas and abrasive mixture connected to an abrasive jet (76) characterized by containing at least one set of two liquid jets (76) (Figs. 3 and 7) positioned around a tool axis (Figs. 3, 7, 8), while each liquid jet (76) leads into a common channel (shown in Figure 8 below) connected to the mixing chamber (50), while a liquid jet axis (of each of the jets 76) makes an angle of 0.5° to 45° with the tool axis (“[t]he angle of the converging fluid orifices 76 with the center line of orifice cone 75 is suitably about 30 to about 100”) [Yie; col. 10, lines 25-27], while the liquid jets (76) positioned in a set (two sets of two) are at equal distances from an output of the abrasive jet (which is characterized as the two liquid jets) under the same angle between the liquid jet (76) axis and the tool axis (Fig. 7), [the liquid jets (76)] are positioned in a rotationally symmetric pattern around the tool axis (axis extending longitudinally through tool 10) (Fig. 7).  

    PNG
    media_image1.png
    820
    779
    media_image1.png
    Greyscale

	Regarding claim 2 (Original), Yie discloses the multijet abrasive head according to claim 1 characterized by an infeed channel (78) located between the liquid jet (76) and the common channel (Figs. 3 and 8), while the liquid jet (76) axis is parallel to the infeed channel (78) axis.
	Regarding claim 3 (Original), Yie discloses the multi-jet abrasive head according to claim 2, characterized by the infeed channel (78) axis and the liquid jet (76) axis making an angle of 2° to 20° with the tool axis (longitudinal axis of tool 10) (Fig. 8) (“[t]he angle of the converging fluid orifices 76 with the center line of orifice cone 75 is suitably about 30 to about 100”) [Yie; col. 10, lines 25-27].
Regarding claim 4 (Original), Yie discloses the multi-jet abrasive head according to claim 1, characterized by containing a single set of three liquid jets (76) (Fig. 6).
	Regarding claim 5 (Original), Yie discloses the multi-jet abrasive head according to claim 1, characterized by containing a single set of four liquid jets (76) (Fig. 7).
	Regarding claim 6 (Original), Yie discloses the multijet abrasive head according to claim 2, characterized by the separated infeed channels (78) being equipped with clean gas infeeds (78) (the fluid stream can contain clean gas, that is gas free from abrasive) [Yie; col. 15, lines 29-42].  The examiner will also note that a clean gas infeed, particularly as evidenced by Yie which shows the same passage for liquid and gas, does not structurally change the infeed and is rather an intended use statement.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 7 (Original), Yie discloses the multijet abrasive head according to claim 1, characterized by the common channel being equipped with a clean gas infeed (78) (the fluid stream can contain clean gas, that is gas free from abrasive) [Yie; col. 15, lines 29-42].  The examiner will also note that a clean gas infeed, particularly as evidenced by Yie which shows the same passage for liquid and gas, does not structurally change the infeed and is rather an intended use statement.   It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    820
    779
    media_image1.png
    Greyscale

	Regarding claim 8 (Original), Yie discloses the multijet abrasive head according to claim 7, characterized by the common channel being tapered before entering the mixing chamber (shown in Figure 8 below).

    PNG
    media_image2.png
    733
    884
    media_image2.png
    Greyscale

	Regarding claim 9 (Original), Yie discloses the multi-jet abrasive head according to claim 8 characterized by the common channel tapers and is formed by an inserted jet (52, 74, 75).

    PNG
    media_image2.png
    733
    884
    media_image2.png
    Greyscale

	Regarding claim 10 (Currently Amended), Yie discloses the multi-jet abrasive head according to claim 8, characterized by a tapering output diameter being smaller than the diameter of a cylindrical section of the abrasive jet (52, 74, 75) (the jet 52, 74, 75 encloses the common channel, which has the taper, and therefore has a greater diameter than the tapering output diameter of the common channel, as seen in Figure 8).  

    PNG
    media_image2.png
    733
    884
    media_image2.png
    Greyscale


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate “three liquid jets positioned around the tool axis in a rotationally symmetric pattern” and “two jets positioned against each other with the second set being closer to the abrasive jet output than the first one.”  The prior art of Yie, if adding more jets, would symmetrically place the added jets as shown in Figures 5-7 and thus would not have “two jets    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6,280,302 is pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.